Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-13 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/21/2021.

Claim Objections
Claims 9-13, 18, and 19 are objected to because of the following informalities:  
The text of withdrawn claims should be contained in the claim listing.  Applicant has listed claims 9-13 as withdrawn but has failed to include the text of those claims, implying that they are not withdrawn but rather have been cancelled.  Either the text of claims 9-13 should restored or the claims cancelled.  Withdrawn claims 18-19 are in the proper form except that they depend from claim 11, whose text is not contained in the claims listing.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian (PGPub 2015/0257622.
Qian teaches a surface cleaning robot 100, comprising: a body 102, wherein: a walking unit is provided at the bottom of the body, the walking unit including a track 902 (see Figure 24, para [0088] and [0089], and a gear 906 driving the track; the track includes a hard layer in the inner ring engaging with the gear and a soft layer in the outer ring contacting a cleaning surface (described in para [0089], lines 1-11); and the hard layer and the soft layer are nested (inner layer within outer layer) and combined as a whole (into a single integral track).  
	Regarding claim 6, Qian teaches two semi-shells (cover 108 and base 110) that are fastened to each other are provided outside the track; and a reducer (see para [0088], line 7) is provided between a driving motor and the gear (described in detail with respect to Figures 20-22).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of CN104709371 to Mingtao.
Regarding claim 2, Qian is silent regarding a plurality of protrusions provided on the outer side of the hard layer, and the protrusions are embedded in the soft layer so that the soft layer and the hard layer are nested with each other.  

	It would have been obvious to one of ordinary skill in the art to provide protrusions on the harder layer that embed in the softer layer, as taught by Mingtao, in order to provide a more secure connection between the layers.
Regarding claim 3, the hard layer taught by Mingtao is essentially wave-shaped and the soft layer coats on the outer side of the hard layer.  
Regarding claim 4, the exact shape of the protrusions is considered to be a design choice, absent evidence of criticality.  It would have been obvious to one of ordinary skill in the art to provide a T- and barbed shape, as is well known, to provide better adhesion between the layers.
	Regarding claim 5, the hard belt portion 6 of Mingtao has gaps between the protrusions which effectively creates holes into which the softer layer is nested.
Regarding claims 14-17, , Qian teaches two semi-shells (cover 108 and base 110) that are fastened to each other are provided outside the track; and a reducer (see para [0088], line 7) is provided between a driving motor and the gear (described in detail with respect to Figures 20-22).  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Danduran et al (PGPub 2018/0327036).
Regarding claims 7 and 8, Qian is silent regarding the track material used in the track layers.
Dadurand teaches a track having harder 51 and softer 53 layers (para [0105], [0105]) that can be made from polyvinyl chloride or thermoplastic polyurethane rubber (see para {0109]).
It would have been obvious to one of ordinary skill in the art to make the track layers from polyvinyl chloride, or thermoplastic polyurethane rubber, as taught by Dandurand, in order to provide adequate rigidity and wear.
Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive.
Applicant argues that the Qian reference fails to anticipate claim 1 because it lacks a teaching that “the hard layer and the soft layer are nested and combined as a whole”.  However, the specification lacks a clear definition of the phrase applicant relies on for patentability. It is also noted that applicant has not invoked 35 USC 112(f) by using means plus function language.  According to its plain meaning, the hard and soft layers of Qian are “nested”.  As noted in the previous Office Action, providing the hard layer on the inner surface of the outer soft layer could be one interpretation of a nesting (the outer layer nests the inner layer by covering it).  The layers of the Qian reference are also combined as a whole.  In Qian the layers “can be formed of a single material…the same material with hard and soft character can be used together” (see para [0089], lines 1-7).  A single belt formed from a single material would generally be considered to be “combined as a whole”.  
Applicant points to examples described in the application as defining what is meant by the term “nested and combined as a whole”.  However, the dependent claims recite the specific embodiments.  Claim 2, for example, defines protrusions embedded in the soft layer. Claim 1 is necessarily broader than claim 2, so the term “nested and combined as a whole” is broader than the provision of protrusions.  The examiner does not believe it is reasonable to read any particular embodiment structure into the claim language of claim 1.  Therefore, the rejection of claims 1 and 6 under 35 USC 102(a)(1) is being maintained.
  Applicant did not specifically address the rejections of the dependent claims which do claim protrusions.  Since applicant has not included any arguments specifically traversing the rejections based on combinations of references, the rejections are being maintained without further discussion. 

Conclusion
The THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        
/ab/